Citation Nr: 1211392	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant is a Veteran who had active service in the United States Army from June 1977 to June 1980, and from December 1982 to January 2000, when he retired.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, assigned an increased rating of 20 percent for the appellant's thoracolumbar spine disability and denied his claim for service connection for a right knee disorder.

In November 2011, a Board videoconference hearing was held between the appellant at the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  However, no transcript of the hearing was able to be generated due to equipment failure or other cause.  Therefore, the appellant was offered another Board videoconference hearing before the unsigned.  See 38 C.F.R. § 20.717.  That hearing was conducted in January 2012, and the associated transcript is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The evidence of record includes VA treatment records dated in June 2011; these indicate that the appellant was being seen at VA for the first time.  These records also indicate that the appellant was getting pain medication and medical treatment through the Department of Defense (DOD).  In addition, the appellant testified at his January 2012 videoconference hearing that he had been in receipt of treatment for his low back disability through TRI-CARE.  However, no retired military medical treatment records have been included in the claims file.

VA is therefore on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of the relevant retired military (DOD and/or TRI-CARE) records reflecting any treatment since February 2000, and associate them with the claims file.  The AMC/RO should also obtain all of the relevant VA treatment records since June 2011 not already of record and associate said records with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA joint examination that included specific examination of his thoracolumbar spine in January 2011.  However, the appellant has indicated in written statements and in his January 2012 videoconference hearing testimony that this disability has worsened since the January 2011 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

An examination by a VA physician's assistant was accomplished in January 2011.  However, as noted above, key pieces of medical evidence have not yet been included in the claims file, namely, retired military medical records dating back to February 2000.  Because the January 2011 VA medical opinion of record was based on incomplete medical records, it is of limited probative value.  

Diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2011 VA examiner did not clearly address the DeLuca criteria.  Furthermore, while the January 2011 VA examiner documented findings of right knee tenderness and crepitus, as well as an antalgic gait, the examiner indicated that no pathology was present.  However, VA regulations indicate that crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.  On remand, these matters must be addressed.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The claim of service connection for a right knee disability must be reviewed to determine whether service connection can be established on any basis; i.e., direct or secondary.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439 (1995)  There is no indication that the RO considered any application of the Allen decision to the question of whether any one of the appellant's service-connected disabilities is the etiologic cause of any of his claimed right knee pathology.  Further development of the medical evidence relating to secondary service connection is necessary, and adjudication on this basis is therefore indicated.

The medical evidence of record is insufficient for the Board to render a decision.  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed conditions since February 2000, and secure all available relevant reports not already of record from those sources.  In particular, obtain the appellant's retired military, DOD and/or TRI-CARE medical treatment reports and all treatment reports from a Dr. Hilton dated since February 2000, as well as all VA treatment records dated after June 2011.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity, and extent of his current thoracolumbar spine pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent X-ray, CT scan, and MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner should identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  The examiner should note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  

The examiner should record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner should describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail.  If degenerative disc disease is present, the examiner must state whether or not there is an etiologic relationship between the thoracolumbar degenerative disc disease and service or any service-connected disability.

The examiner should describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, or reduced function due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If there is such additional loss, the examiner should identify the amount of that additional loss in degrees.

The examiner should be requested to describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flare-ups" and the effect the service-connected back disability has upon appellant's daily activities.  The examiner should identify symptoms due to disc syndrome in the back, if any, and describe the nerve(s) affected, or seemingly affected by any documented nerve root compression.  

The neurological symptoms, if any, should be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis for each nerve affected.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions).  

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature of the Veteran's thoracolumbar spine disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After completing all of the above development action, schedule the appellant for a VA orthopedic examination in order to determine the nature, onset date, and etiology of the appellant's claimed right knee disorder.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the appellant currently have any chronic right knee pathology?  If so, list each diagnosis.

(b)  If arthritis is diagnosed, please state whether its onset was within one year of the appellant's separation from service in January 2000.

(c)  Is it at least as likely as not, based on what is medically known about any such diagnosed knee disorder, that any of the appellant's claimed right knee pathology had its onset during his military service from December 1982 to January 2000?  The examiner must discuss the clinical significance of the appellant's treatment for right knee cellulitis and right knee bursitis in service and particularly in relation to his current complaints and all imaging results.

(d)  If the onset of any right knee pathology was not during the appellant's active service from September 1982 to January 2000, is any portion of the appellant's current claimed right knee pathology causally or etiologically related to any one of his service-connected disabilities (thoracolumbar spine, tinnitus), including by way of aggravation?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed right knee disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Any additional development suggested by the evidence should be undertaken.  If any examiner determines that an additional examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

7.  Upon receipt of each one of the VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include 38 C.F.R. §§ 3.310, 3.321, 4.40, 4.59; Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

9.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

